Citation Nr: 1823002	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to December 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal now resides with the RO in Louisville, Kentucky.

The Veteran testified before the undersigned at a February 2017 Video Conference hearing.  The hearing transcript is of record.  

In November 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Bilateral Hearing Loss

The Veteran contends that his currently diagnosed bilateral hearing loss is related to noise exposure in service as a combat engineer.

The Veteran was afforded a VA audiology examination in June 2011.  The examiner diagnosed bilateral sensorineural hearing loss, which he opined was less likely than not related to the Veteran's conceded military noise exposure.  His opinion was based on the fact that there is no evidence of hearing loss or significant threshold shift in hearing at the time of the Veteran's entrance and separation from service.  

Essentially, the Board finds that the examiner opined that, as there was no evidence of hearing loss in service or at the time of the Veteran's discharge from service, the Veteran's currently diagnosed bilateral hearing loss is not related to the conceded noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2017).  The June 2011 examiner did not provide an adequate opinion as to whether the hearing loss identified after service was related to a disease or injury in service or to the Veteran's reported symptomatology.  As such, the Board finds that the opinion is inadequate, and therefore, does not contain enough information upon which to base a decision.  38 C.F.R. § 4.2 (2017); see 38 C.F.R. § 19.9 (2017).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Hearing loss is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of hearing loss during active military duty and a continuity of symptoms since.  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss is necessary.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 4.2 (2017).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).


Right Ankle Disability

In August 2011 and September 2011 statements, the Veteran notified the RO that he was in disagreement with the June 2011 rating decision that denied service connection for a right ankle disability (claimed as a right ankle condition with arthritis).  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  See also Tablazon v. Brown, 8 Vet. App. 359 (1995).  As the RO has not yet issued a statement of the case (SOC) with regard to the denial of entitlement to service connection for a right ankle disability (claimed as a right ankle condition with arthritis) in the June 2011 rating decision, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Issue the Veteran an SOC, to include notification of the need to timely file a substantive appeal, regarding the issue of entitlement to service connection for a right ankle disability (claimed as a right ankle condition with arthritis).  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

3.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of his currently diagnosed bilateral hearing loss.  The examiner should review the claims folder and acknowledge such review in the examination report, and any indicated studies should be performed.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before, during and after service, and whether the Veteran used hearing protection devices.  The examiner is advised that military noise exposure is conceded. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed bilateral hearing loss is the result of noise exposure or other injury or disease in active service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

